OPINION
By THE COURT.
Submitted on motion of appellant for an order of diminution of the record. This motion is not untimely. We were unable to pass upon the question briefed and argued by counsel because of the state of the bill of exceptions. The record will be certified to the Probat,e Judge for a further consideration and if it is incomplete in any particular, it may be completed. Sec. 11572 a GC. Manifestly, we cannot determine whether or not objection, other than appears in the bill as it comes to us, was interposed by the plaintiff-appellant to the action of the Court, or exceptions noted to any ruling made.
Motion sustained.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.